HEAD, J.
The bill shows that the deed assailed for fraud was executed by F. M. Prestwood, the debtor, to his wife, Georgia A. Prestwood, upon a recited valuable consideration of $5,000, which was, in whole or in large part, simulated, and.with the actual intent on the part of both the grantor and the grantee to hinder, delay or defraud creditors of the grantor. These facts, if true, rendered the deed fraudulent and void as against subsequent, as well as existing creditors.
There are, in our practice, two modes of amending bills in chancery — one by a separate paper filed in the cause, and the other by interlineation, in a different colored ink from the body of the bill. It is certain that the latter mode of amendment does not admit of a foot note required by Rule 11 of Chancery Practice, whatever might be thought of the application of that rule to an amendment made on a separate paper. The abstract does not inform us how the amendment, which is objected to by demurrer for the want of a foot note, was made. It may have been by interlineation.—See Ladd v. Smith, 107 Ala. 506; Warehouse Co. v. Jones, 62 Ala. 550.
There is no error in the ruling of the chancellor, and the decretal order is affirmed
Affirmed.